ELECTROLYTE SOLUTION FOR LITHIUM SECONDARY BATTERIES, AND LITHIUM SECONDARY BATTERY

Primary Examiner: Gary Harris 		Art Unit: 1727       September 2, 2021
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 11/26/2019 was considered by the examiner.

Drawings
4.	The drawings were received on 11/26/2019.  These drawings are acceptable.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




4.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lockett et al. US 2015/0024247.
As to Claim 1, Locket discloses an electrolyte solution for lithium secondary batteries, comprising: 0.05 mass% to 2.0 mass% [0136, 0146] (overlapping range) of a compound represented by the following Formula (1): 

    PNG
    media_image1.png
    108
    304
    media_image1.png
    Greyscale
 
 	See [0019, 0024, 0029, 0036, 0042, 0059, 0082, 0085, 0089, 0107, 0111, 0114, 0136, 0144, 0153, 0155 & 0161]. 
 	Wherein, M+ represents a quaternary ammonium cation or a nitrogen-containing heteroaromatic ring cation [0230], and R1 represents a C1-C5 alkyl group [0020, 0078, 0118] in which an ether oxygen is optionally inserted [0051, 0196].  
 	As to Claim 2, Locket discloses the electrolyte solution for lithium secondary batteries according to claim 1, wherein the compound represented by Formula (1) is at least one selected from the group consisting of 1-ethyl-3-methylimidazolium methylsulfate [0112, 0114], , 1-ethyl-3-methylimidazolium ethylsulfate [0107].  
 	As to Claim 3
 	As to Claim 4, Locket discloses a lithium secondary battery, comprising the electrolyte solution for inherently a lithium secondary batteries according to claim 1 [006-007, 0021, 0119, 0123 & 0236].  This feature is inherent given the electrolyte contains a lithium ion and is rechargeable. See MPEP 2112.

5.	A restriction has not been made between the article claims and/or method claims as no substantive limitations have been presented at this time.  The examiner notes if applicant amends method claims and adds substantive limits a restriction may be required at that time.

6.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/GARY D HARRIS/Primary Examiner, Art Unit 1727